MEMORANDUM **
Luis Javier Corona, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“I T”) decision denying voluntary departure. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in *360part and dismiss in part the petition for review.
The BIA did not abuse its discretion in dismissing Corona’s appeal where Corona failed to submit any evidence indicating that his marriage is bona fide or that his wife filed a visa petition on his behalf. See Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003); 8 C.F.R. § 1003.2(c)(1).
We lack jurisdiction to review Corona’s contention that the IJ denied him due process by concluding Corona was ineligible for voluntary departure because he failed to exhaust this argument before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (due process claims that are procedural in nature must be exhausted).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.